DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendment filed on March 15, 2021 has been entered.  Claims 1-8 and 10-15 are amended.  Claim 9 is canceled.  Claims 1-8 and 10-15 are pending.

Interview Summary

In a telephone interview with the Applicant’s Representative, Mr. Alan M. Kagen (Reg. No. 36,178), on April 1, 2021, a proposed amendment was submitted for applicant’s consideration. Examiner suggested the Applicant to amend claim 11 as shown in the Examiner’s Amendment below in order to overcome the objection(s), and place the application in condition for allowance.

Authorization for this Examiner’s Amendment was given by the Applicant’s Representative, Mr. Alan M. Kagen (Reg. No. 36,178), on April 1, 2021.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Please amend the claims as below:

11.    (Currently Amended) A method of determining a probability of website impairment for a subject web page in order to define a price for an impairment warranty, the method comprising:
(a)    determining a baseline time to first byte for a plurality of websites;
(b)    defining an impaired state model for a subset of the plurality of websites, and identifying occurrences of impaired states for each website in the subset;
(c)    using the impaired state model defined in step (b), identifying websites among the plurality of websites having a probability of an impaired state;
(d)    measuring a frequency of impairment occurrence for all of the plurality of websites; and
 (e) calculating the probability of website impairment for the subject web page based on the frequency measured in step (d),
wherein the impaired state model identifies a normal range for [[the ]]time to first byte for each website in the subset of the multiple websites, the impaired state model 

Allowable Subject Matter

Claims 1-8 and 10-15 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.
Arad (PG PUB US2018/0373885) teaches a process, including: obtaining, within a trusted computing environment, data comprising confidential values and non-confidential values; replacing, within the trusted computing environment, the confidential values with obfuscated identifiers; sending, from the trusted computing environment, into an untrusted computing environment, an obfuscated representation of the data; transforming, in the untrusted computing environment, the obfuscated representation of the data; sending, from the untrusted computing environment, the obfuscated transformed data into the trusted computing environment; and replacing, within the trusted computing environment, obfuscated identifiers in the obfuscated transformed data with confidential values [Arad, Abstract].
Zhao (PG PUB US2002/0174421) teaches systems and methods for monitoring the performance of client-server transactions from the perspective of a client. In one embodiment, a JARTA (Java Application Response Time Analyzer) component (which 
Brown (PG PUB US2017/0149631) teaches a method for predicting and avoiding request failures. The method includes receiving a request for access to at least one web service and analyzing the request to identify at least one probabilistic resource tree for handling the request. The method further includes detecting a problem preventing a usage of a resource in the at least one probabilistic resource tree. The problem causes the request to fail upon implementation of the request. Furthermore, the method includes performing an action to avoid the implementation of the request [Brown, Abstract].
However, the prior art of records fail to teach or suggest individually or in combination, “wherein the impaired state model identifies a normal range for the time to first byte for each website in the subset of the multiple websites, the impaired state model defining the impaired states when the time to first byte exceeds the normal range by at least 100-1000%.” as set forth in independent claim 1 and similar language in independent claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441